Judgment and order unanimously affirmed, with costs. Ho opinion. Present—jenks, P. J., Thomas, Carr, Woodward and Rich, JJ. Pursuant to chapter 323 of the Laws of 1912,* this court has appointed ■ the Hon. William D. Dickey an official referee, to whom as such referee may be referred any action, matter or proceeding pending in said Supreme Court, referable by statute or the rules and practice of said court, in which the justice making the order of reference shall deem that for any reason the expense of such reference should not be borne by the parties to such action, matter or proceeding.

 See Judiciary Law (Consol. Laws, chap. 30; Laws of 1909, chap. 35), § 115, as amd. by Laws of 1912, chap. 323.—[Rep.